Title: From John Adams to William Heath, 3 August 1776
From: Adams, John
To: Heath, William


     
      Dear Sir
      Philadelphia Aug. 3. 1776
     
     Yours of the 20th. Ultimo is before me. I am much obliged to you for it, and most heartily wish for a more free and intimate Communication of Sentiments, upon the State both of our Councils and Arms. I should be happy, in a few Hours Conversation, but as this cannot be, I must be content with a Letter.
     We have now a Nation to protect and defend; and I can easily see the Propriety of the observation you quote from the Prussian Hero, that the Prosperity of a State depends upon the Discipline of its Army. This Discipline reared the Roman Empire and the British: and the American will Stand or fall, in my Opinion, according as it adheres to or deviates from the Same Discipline.
     If there is not Wisdom and Vigour enough in the civil Government to Support the military Officers, in introducing and establishing Such a Discipline; it must be owing to the Advantages of soil and Climate, and our extream Distance from our Enemies, not to our own Strength, Virtue, or Wisdom, if We do not fail.
     The Army must be well officered, Armed, disciplined, fed, cloathed, covered, and paid. In these Respects We do, as well as We can. Time, I hope, will assist Us. And every Officer of the Army, would do well to suggest to his Friends and Correspondents in Congress, and in the Legislatures of the Several States, every defect, and every Improvement in those Particulars, which occurs to him. I am in more Anxiety for Cloaths and Tents than any Thing. Because the Health as well as Discipline of the Army, depend much upon them.
     We shall never do well, untill We get a regular Army, and this will never be, untill Men are inlisted for a longer Duration, and that will never be effected untill We are more generous in our Encouragement to Men. But I am convinced that Time alone, will perswade Us to this Measure: and in the mean Time We shall, very indiscreetly waste a much greater Expence than would be necessary for this great Purpose in temporary Calls upon Militia, besides risquing the Loss of many Lives, and much Reputation.
     Congress has not determined to have no Regard to the Line of succession in Promotions, but only that this Line Shall not be an invariable Rule. Caeteris paribus, the Line will be pursued, But they mean to reserve a Right of distinguishing extraordinary Merit, or Demerit. This Rule may be abused, But is it not necessary? All good Things are liable to abuse. I am afraid, nay I know it will be abused, in particular Instances. But if We make the succession an invariable Rule, will not the Abuses be greater?
     Is it not common in the British Army, to promote junior Officers, over the Heads of their Superiours? Nay even Officers in the Same Regiment and on the Same Command? I have been told of several Instances. This however is wrong.
     Your opinions of Men and Things, I wish I knew in more detail, because I have a good opinion of your Judgment of both, and I fear, situated, as I am, many Things relating to both may not have come to my Knowledge, that I ought to know. As the first officer in the Massachusetts service, you have in some sort the Patronage of all the Officers of that State. I hope you will recommend the best Men, for Promotion. I confess myself very ignorant of the military Characters from that State.
     By some Expressions in the Close of your Letter, I conclude you were not perfectly Satisfyed with a late Promotion. Be assured, sir, if that was raising a Junior Officer, over the Head of any Superiour, it was not considered in that light by the Gentlemen who did it. The Person promoted was thought to be the oldest Brigadier, and intituled to Advancement by the Line of succession. And it is my Opinion he would have been made a Major General, much sooner if his Experience had not been thought indispensable in the Adjutant Generals Department. I am, Sir with great Respect, your Affectionate servant
     
      John Adams
     
    